A verdict was found for the defendant, and a motion for a new trial made on the part of the plaintiff.
On mesne process the sheriff may, but is not obliged to, raise theposse. It cannot be presumed that where the party is bailable, the writ will be resisted; but if it is resisted and the sheriff kept off by force of arms, we cannot think he is liable to the plaintiff because he had not the possess comitatus at his back. 1 Stra., 433, 434.
New trial refused.
Cited: Houser v. Glisson, 29 N.C. 335.
(517)